Title: From George Washington to Edward Newenham, 29 July 1789
From: Washington, George
To: Newenham, Edward



Dear Sir
New York July 29th 1789

Since my arrival in this City I have had the pleasure to receive a letter from you; but, you will do me the justice to believe, that my numerous avocations & encreasing duties have been such as to form some apology for want of punctuality in my private Corrispondencies.
The immediate object of this letter is to introduce to your acquaintance & civilities Mrs Montgomery, a lady of a very respectable family in this Country & the widow of a very distinguished officer, who sacraficed his life in support of the liberties of America. But I may be allowed to say, if Mrs Montgomery was not a descendent of the antient and oppulent family of the Livingston’s, who have always been the strenuous advocates of freedom; or the relict of the intelligent & brave General Montgomerie, whose name will be immortal: yet her personal merits would entitle her to every attention & respect, which are usually shewn to Strangers of distinction in the hospitable Kingdom of Ireland.
I have only leisure to add, that the prospect of the prosperity of this Country, under the influence of the new general Government, continues to excite the most pleasing sensations in every patriotic breast; and that I am, With sentiments of estiem & regd Dear Sir, Your most Obedt & Very Hble Servant

Go: Washington

